Citation Nr: 1818986	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-26 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for aphasia, residuals of thrombotic stroke, due to diabetes mellitus type II (diabetes).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, granted service connection for aphasia, residual thrombotic stroke (herein aphasia), with an initial 10 percent rating assigned, effective November 19, 2012. 

In February 2015, the Veteran withdrew his request for a hearing before the Board. Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. §§ 20.702, 20.704(d) (2017).

In November 2016, the Board remanded this issue for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, an additional remand of the Veteran's claim for an initial rating in excess of 10 percent for aphasia, residuals of thrombotic stroke, due to diabetes mellitus type II (diabetes) is warranted.  Although the Board regrets the additional delay associated with an additional remand, further development of the record is required before the Board may render a decision in the instant case.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its November 2016 remand, the Board instructed the RO to schedule the Veteran for a VA examination to determine the current severity of his service-connected aphasia disability.

A December 2016 Supplemental Statement of the Case (SSOC) indicates that the Veteran failed to report for an examination that was scheduled in December 2016.  

However, the record is unclear as to whether the Veteran received advanced notice of this examination.  The claims file does not contain a copy of the letter notifying the Veteran of his December 9, 2016 examination.  

Rather, the record simply suggests that VA initiated a request for a VA examination in November 2016.  VA then sent the Veteran a letter dated later that same month informing him that the RO had requested an examination, per the Board's request, at a VA facility for the issue on appeal.   

A copy of a subsequent letter to the Veteran informing him of the scheduling of his VA examination is not included in the claims folder.  

When a veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim for increased compensation, the claim will be denied.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a), (b) (2017).  

In this instance, the Board finds that good cause for the Veteran's failure to report for his December 2016 VA examination has been shown.  Of particular importance to the Board in this matter is the absence of evidence in the claims folder that the Veteran was properly notified of the scheduling of his December 2016 VA examination.  Additionally, in the March 2018 Appellant's Brief, the Veteran's representative specifically argued that the December 2016 SSOC, which continued the initial 10 percent disability evaluation for the Veteran's service-connected aphasia disability, did not determine whether good cause was shown for the Veteran's failure to report for the December 2016 VA examination.

Therefore, the Board concludes that another attempt should be made to schedule the Veteran for the requested VA examination.  

The Board does note however that VA's duty to assist claimants is not always a "one-way street."  In other words, a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, in instances where a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

Additionally, as noted in the November 2016 Board remand, in an October 2015 statement, the Veteran had identified relevant private treatment at Saint Louis University Hospital in August and September 2015 which had not been yet associated with the claims file.  As part of its remand the Board instructed the AOJ to send a letter to the Veteran asking him to provide releases authorizing VA to obtain all records of private treatment at Saint Louis University Hospital referenced in the October 2015 statement.   Per the remand instructions, a November 2016 correspondence specifically asked the Veteran to provide releases authorizing VA to obtain all records of private treatment at Saint Louis University Hospital.  However, the Veteran did not respond to this request and no authorizations have been provided.  As the Board is remanding the issue in an attempt to reschedule the Veteran for a VA examination for his service-connected aphasia disability, the Veteran should again be provided the opportunity to execute authorizations so the Board may obtain the identified private treatment records from the University of St. Louis Hospital.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide any necessary authorization forms to VA for records of private treatment at Saint Louis University Hospital referenced and any other facility identified by the Veteran as having outstanding records that are relevant to his claim. 

Once these authorizations have been completed, the AOJ should request records from these facilities.

Records of any other pertinent treatment should be obtained.  The Veteran's assistance in identifying and obtaining the records should be solicited as needed.  The attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the development in #1 has been completed, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected aphasia disability.

The examiner's report must explicitly state that the Veteran's claims file was reviewed prior to the examination of the Veteran.  All indicated testing should be conducted.

The examiner should report and comment on the severity of all symptoms and neurologic impairment resulting from the service-connected aphasia, residuals of thrombotic stroke.  The examiner should identify the nerve or nerves impaired, or seemingly impaired; indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and indicate whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  The examiner must explain why he or she has identified such nerve or nerves and not others.  If there is neurologic impairment that is not related to the service-connected disability, the examiner should so report and explain the basis for such findings. 

Finally, the examiner should comment as to functional impairment resulting from this disability.  .

The examiner should explain the rationale for all opinions.

3.  If the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  Such documentation should be associated with his claims folder.  If the notice is returned as undeliverable, documentation attesting to that fact should also be associated with the claims folder.  

4.  Then, after ensuring any other necessary development has been completed, adjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




